 




Exhibit 10(b)
SEARS HOLDINGS CORPORATION
Director Compensation Program
Effective as of March 24, 2005

•   Only non-employee directors will be compensated for serving as directors of
the Company   •   Each non-employee director will receive an annual cash
retainer of $40,000   •   The chairperson of the Audit Committee of the Board of
Directors will receive an additional annual cash retainer of $10,000   •   No
other director will receive additional compensation for Board service   •   All
directors will be reimbursed for out-of-pocket expenses incurred to attend
meetings of the Board of Directors and committees of the Board of Directors

 